Citation Nr: 1527497	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  10-13 920	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, Maine


THE ISSUES

1.  Entitlement to service connection for a psychiatric disability.

2.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1980 to September 1987.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Fargo, North Dakota.  The RO in Togus, Maine currently has jurisdiction over the Veteran's claims.

The Veteran provided testimony at a June 2010 hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The  issue of entitlement to an increased rating for asthma has been raised by the record in a July 2014 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  


FINDINGS OF FACT

1.  PTSD is shown to have developed as a result of stressors during active service.

2.  The Veteran is unable to obtain and maintain substantially gainful employment due to service-connected disabilities. 





CONCLUSIONS OF LAW

1.  A psychiatric disability was incurred in service.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2014).

2.  The criteria for TDIU have been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  To establish service connection for a disability, a Veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427 (2006).

Service connection may be presumed for certain chronic diseases, including psychoses, which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during active service. That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2014).

Where the evidence, regardless of its date, shows that the Veteran had a chronic condition in service or during an applicable presumption period and still has that chronic disability, service connection can be granted.  That does not mean that any manifestations in service will permit service connection.  To show chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time as distinguished from merely isolated findings or a diagnosis including the word chronic.  When the disease entity is established, there is no requirement of evidentiary showing of continuity.  38 C.F.R. § 3.303(b) (2014).

If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic, including psychoses.  38 C.F.R. § 3.309(a) (2014); Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In addition, service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  If the evidence establishes that the Veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the Veteran's service, the Veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f) (2014).

With respect to the Veteran's allegations of in-service personal assault, the Board notes that there are special considerations for PTSD claims predicated on a personal assault.  PTSD based on a personal assault in service permits evidence from sources other than a veteran's service records which may corroborate his account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  38 C.F.R. § 3.304(f)(5) (2014).  The VA M21-1MR guide also identifies alternative sources for developing evidence of personal assault, including private medical records, civilian police reports, reports from crisis intervention centers, testimonial statements from confidants such as family members, roommates, fellow service members, or clergy, and personal diaries or journals.  M21-1MR, Part IV, Subpart ii, 1.D.17.g.

Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2014).

VA will not deny a PTSD claim that is based on in-service personal assault without first advising the claimant that evidence from sources other than the Veteran's service records or evidence of behavior changes may constitute credible supporting evidence of the stressor and allowing her the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  In addition, VA may submit any evidence that it receives to an appropriate medical or mental health professional for an opinion as to whether it indicates that a personal assault occurred.  38 C.F.R. § 3.304(f)(5) (2014).

When a claimant seeks benefits and the evidence for and against the claim is in relative equipoise, the claimant prevails.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for a claim to be denied.  Alemany v. Brown, 9 Vet. App. 518 (1996).  

In this case, the Veteran claims she has PTSD due to in-service spousal abuse.  Upon review of the evidence, the Board finds that the there is a medical evidence of a diagnosis of PTSD, a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 4.125(a) (2014).

The record shows that the Veteran has a diagnosis of PTSD confirmed by psychologists at the VA and by private mental health professionals.  For example, the Veteran was diagnosed with PTSD by Dr. Eaton in April 2009.  The Board also notes that the Veteran has been diagnosed with several psychiatric disorders to include majore depressive disorder and generalized anxiety disorder.  A review of the record shows that the Veteran has a medically documented psychiatric history.  Although an August 2006 Minot Air Force Base progress notes indicates the Veteran denied physical, emotional, or sexual abuse, the Veteran also indicated that she had PTSD and panic/stress disorder.  The record shows that during psychiatric treatment with various providers in April 2009, the Veteran mentioned the sexual abuse during her marriage that began during service.

The Veteran's assertions of in-service abuse are in conflict with the November 2011 statements provided by her ex-husband and daughter.  In the November 2011 letters, the Veteran's daughter and ex-husband indicated that there was no abuse in the home during the Veteran's active service.  It is the responsibility of the Board to assess the credibility and weight to be given to evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1992).  In determining whether evidence submitted by a claimant is credible, VA may consider internal consistency, facial plausibility, and consistency with other evidence.  Caluza v. Brown, 7 Vet. App. 498 (1995); Buchanan v. Nicholson, 451 F.3d 1331 (2006); Macarubbo v. Gober, 10 Vet. App. 388 (1997).  

Although the Veteran's assertions of abuse are in conflict with the statements provided by her ex-husband and daughter in November 2011, the Board finds that the Veteran's reports of the in-service personal assault to medical professionals since April 2009 and in her statements made in connection with the claim are credible.  Significantly, in January 2014, the Veteran submitted one page of her ex-husband's medical record where he reported that she was being treated for PTSD and panic attacks due to abuse by him in their early years of marriage.  Then, in a May 2014 letter, the Veteran's daughter recanted the statements made in a November 2011 letter, indicating that she drafted the prior letter under duress and under the instruction of the Veteran's ex-husband.  The conflicts between the Veteran's ex-husband's assertions and the other evidence of record, to include his own therapy report render his statements and the daughter's November 2011 statement to be lacking in credibility.  Moreover, the post-service medical evidence, including the January 2014 VA examination and March 2014 VA medical opinion, are persuasive evidence supporting the occurrence of the claimed in-service personal assault.  38 C.F.R. § 3.304(f)(5) (2015).

In January 2014, VA obtained a VA examination and opinion in connection with the Veteran's assertions regarding her claim.  The January 2014 VA psychologist indicated that the Veteran met all DSM-IV diagnostic criteria for PTSD due to sexual trauma perpetrated upon her by her husband when she was still in service.  Then in a March 2014 VA medical opinion, a VA psychologist opined that PTSD was at least as likely as not incurred in or caused by the claimed-in-service injury, event, or illness.  The March 2014 VA psychologist noted the prior examiner identified the presence of PTSD secondary to sexual assault during service based on the Veteran's reports of sexual assault by her former husband.  The VA examiners found the Veteran's statements to be consistent and credible, and accepted that her reported sexual trauma occurred in service.  

Concerning the issue of nexus, the Board finds that the favorable evidence is overwhelming.  There are several positive opinions of record including opinions provided by Dr. Eaton in April 2009 and by the January 2014 and March 2014 VA psychologists.  In addition, several social workers have linked the Veteran's PTSD to service.  In a May 2009 letter, licensed professional clinical counselor, L. Larson, found the Veteran's symptoms of PTSD were in direct relationship to the sexual assault/trauma which occurred when the Veteran was in active service.  More recently in a January 2014 letter, licensed clinical social worker H. Miller was identified as the Veteran's primary therapist providing treatment for PTSD due to military sexual trauma and anxiety.  H. Miller opined that it was more likely than not that PTSD was linked to military sexual trauma as the Veteran had been struggling with the symptoms since she was sexually assaulted while on active duty.  

Accordingly, the Board finds that the preponderance of the evidence supports the claim and entitlement to service connection for a psychiatric disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


TDIU

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).

A TDIU may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more disabilities, provided at least one disability is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a) (2014).  In exceptional circumstances, where the Veteran does not meet those percentage requirements, a total rating may nonetheless be assigned upon a showing that the individual is unable to obtain or retain substantially gainful employment due to service-connected disability.  38 C.F.R. § 4.16(b) (2014).

In this case the Veteran is service-connected for vaginal hysterectomy and bilateral salpingo-oophorectomy, rated 50 percent; migraine headaches, rated 50 percent; asthma, rated 30 percent; diabetes mellitus, rated 20 percent; right knee disability, rated 10 percent; right peroneal nerve damage with mild foot drop, rated 10 percent; post-operative decompression of the first dorsal compartment of the left (minor) wrist, rated 0 percent; status-post appendectomy, rated 0 percent; and allergic rhinitis, rated 0 percent.  The combined service-connected disability rating is 90 percent.  38 C.F.R. § 4.16(a) (2014).  In addition, this decision has established service connection for a psychiatric disability that has not yet been rated. 

At the time of an August 2009 VA examination, the examiner concluded that physical labor may be somewhat difficult due to the Veteran's right pain.  The examiner essentially opined that the Veteran was not precluded from maintaining gainful sedentary employment.  

In a January 2014 VA general medical examination, the examiner found the Veteran to be likely incapable of successfully maintaining labor intensive employment opportunities requiring heavy lifting or carrying, repeated bending or squatting, climbing ladders or stairs and working with uneven flooring surfaces.  The examiner found the Veteran to be capable in regard to sedentary tasks.  The examiner considered the Veteran's college courses and work history as a health benefits advisor and found that the Veteran would have no problems locating and maintaining a position in the healthcare field. 

In a March 2014 VA opinion, a VA psychologist addressed the Veteran's employability.  The examiner opined that the Veteran will have problems maintaining full-time, competitive employment due to low energy and associated difficulty with memory and attention/concentration.  The examiner stated that PTSD symptomology will compromise interpersonal functioning, but even solitary, sedentary work performance will be compromised.  

At the time of the January 2014 VA examination, the Veteran indicated that none of her current service-connected disabilities made her unable to seek and maintain employment.  She indicated that her inability to maintain employment was related to her mental health.  As the Veteran was not yet service-connected for PTSD at the time of the January 2014 VA examination and the examiner did not address the impact of the Veteran's psychological disabilities on her employability, the probative value of that opinion is diminished.  

The Veteran asserts that she is unable to work as a result of her now service-connected PTSD.  Therefore, the Board finds the medical opinion provided by the VA examiner in March 2014 is more probative than the January 2014 VA examination report which does not even consider the Veteran's primary concern.

The central inquiry is whether the Veterans service-connected disabilities alone are of sufficient severity to produce unemployability.  Hatlestad v. Brown, 5 Vet. App. 524 (1993).  Consideration may be given to the Veteran's education, special training, and previous work experience, but not to age or to the impairment caused by non-service-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19 (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A high rating in itself is recognition that the impairment makes it difficult to obtain or keep employment.  The ultimate question is whether a veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).

In light of the recent grant of service connection for PTSD, considered with the other service-connected disabilities which have a combined rating of 90 percent, the Board finds that the Veteran, based on physical limitations and functional limitations due to PTSD symptomology, is unable to obtain and maintain and follow substantially gainful employment in accordance with her background and education level as a result of the combined symptoms of the service-connected disabilities.  Accordingly, resolving reasonable doubt in favor of the Veteran, the Board finds that entitlement to TDIU is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for PTSD is granted.

Entitlement to TDIU is granted.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


